TATE, Judge,
This is a companion case to Robbins v. Mydland, 81 So.2d 561, where the facts and issues are very fully discussed.
For the reasons expressed therein, the judgment of the trial court dismissing plaintiff’s suit is affirmed at his cost.
In brief counsel urges that he is entitled to judgment at least against Leon Johnson, who was a co-defendant in this suit (although not in the companion suits). Although Johnson was served with a petition and cited, the record does not reflect that issue was joined by a preliminary default or otherwise. No valid judgment may be rendered against a party with whom issue has not been joined, Adler, Goldman & Siegel v. Wolff, 36 La.Ann. 169. See also Code of Practice, Articles 357 through 360 inclusive.
Affirmed.